PER CURIAM.
Movant appeals from the denial of his Rule 27.26 (now repealed) motion.
Movant was convicted of first degree murder and was sentenced to life imprisonment. His conviction was affirmed. State v. Noel, 693 S.W.2d 317 (Mo.App.E.D.1985).
Movant filed a pro se motion and two amended motions. His counsel filed an amended motion. An evidentiary hearing was conducted.
Movant’s sole point on appeal alleges failure of his post-conviction relief counsel to interview potential and actual witnesses for movant’s hearing. A “post-conviction proceeding cannot be used to challenge the effectiveness of counsel in the post-conviction proceeding,” Sloan v. State, 779 S.W.2d 580, 583 (Mo. banc 1989), unless there has been complete abandonment by counsel. Parker v. State, 785 S.W.2d 313 (Mo.App.E.D.1990). Here, movant was not abandoned, as his counsel filed an amended motion and represented him at his eviden-tiary hearing.
An extended opinion would have no prec-edential value. The judgment is affirmed in accordance with Rule 84.16(b).